Nevada reasonable costs associated with his quarterly written report
                submission, if any. Finally, the panel recommended that Briggs be
                required to pay the costs associated with the January 7, 2014, proceedings
                pursuant to SCR 120.
                            This court's automatic review of a disciplinary panel's findings
                and recommendations is de novo. SCR 105(3)(b); In re Discipline of Stuhff,
                108 Nev. 629, 633, 837 P.2d 853, 855 (1992). "Although the
                recommendations of the disciplinary panel are persuasive, this court is not
                bound by the panel's findings and recommendation, and must examine the
                record anew and exercise independent judgment."          In re Discipline of
                Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204 (2001). The State Bar has
                the burden of showing by clear and convincing evidence that Briggs
                committed the violations charged. In re Discipline of Drakulich, 111 Nev.
                1556, 1566, 908 P.2d 709, 715 (1995).
                            After reviewing the record, we conclude that clear and
                convincing evidence supports the panel's findings that Briggs violated
                RPC 5.5 and RPC 8.1. However, we conclude that the panel's finding that
                he violated RPC 8.4 is not supported by clear and convincing evidence. We
                further conclude that the panel's recommended discipline is appropriate
                considering the aggravating factors (a pattern of misconduct, an
                appearance of indifference to restitution, Briggs' years of experience in the
                practice of law, and an appearance of bad faith and/or obstructionist intent
                because of Briggs' intentional failures that led to the complaints to the
                State Bar) and the mitigating factors (no prior discipline, evidence of
                emotional/personal issues occurring during the time of the misconduct,
                evidence of Briggs' rehabilitative potential, evidence of progression in his
                rehabilitation, and that he is currently abiding by the Rules of

SUPREME COURT
        OF
     NEVADA

                                                        2
(0) 1947A
                    Professional Conduct) identified by the panel. See SCR 102.2. We further
                    agree with the recommended conditions of probation with the exception
                    that Briggs shall pay the restitution amount to the client in count 1 by
                    December 31, 2015.
                                  Accordingly, we suspend Briggs from the practice of law for six
                    months and one day. The suspension shall be stayed until June 30, 2017,
                    provided that Briggs fully complies with the conditions set forth by the
                    panel, as described and modified above. If Briggs has complied with those
                    conditions by June 30, 2017, the suspension shall be vacated. Briggs shall
                    pay the costs associated with the January 7, 2014, hearing within 30 days
                    of receipt of the State Bar's bill of costs.    See SCR 120(1). Briggs and the
                    State Bar shall comply with the applicable provisions of SCR 121.1 and if
                    necessary SCR 115 and 116.
                                  It is so ORDERED.



                                                                          , C.J.
                                              Hardesty

                                                                r
                                                                    iso list.A-c( ( /AS
                                                                    \So
                    Parraguirre                                     Douglas


                                                 J.
                                                                      ibbons




SUPREME COURT
       OF
     NEVADA
                                                            3
(0) 1947A 402g/14
                   SAITTA, J., dissenting:

                               I dissent because the stayed suspension is insufficient in
                   relation to Briggs' conduct.


                                                                                 J.
                                                    Saitta




                   cc: Chair, Northern Nevada Disciplinary Panel
                        Bar Counsel, State Bar of Nevada
                        Lemons, Grundy & Eisenberg
                        King .& Russo, Ltd.
                        Kimberly K. Farmer, Executive Director, State Bar of Nevada
                        Perry Thompson, Admissions Office, United States Supreme Court




SUPREME bOURT
        OF
     NEVADA                                           4
(0) 1947A    ei>